UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ­­­ FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22704 CAMBRIA ETF TRUST (Exact name of Registrant as specified in charter) 2321 Rosecrans Avenue Suite 3225 El Segundo, CA 90245 (Address of principal executive offices) (Zip code) Corporation Service Company 2711 Centerville Road Suite 400 Wilmington, DE 19808 (Name and address of agent for service) With a Copy to: Stacy L. Fuller K&L Gates LLP 1treet NW Washington, DC 20006 Registrant’s telephone number, including area code: 1-310-683-5500 Date of fiscal year end: April 30 Date of reporting period: January 31, 2014 Item 1.Schedule of Investments The Trust’s Schedule of Investments as of the close of the reporting period is prepared pursuant to Rule 12-12 of Regulation S-X is as follows: Cambria Investment Management Schedule of Investments ● Cambria Shareholder Yield ETF● January 31, 2014 (unaudited) Description Shares Fair Value COMMON STOCK — 99.9% Consumer Discretionary — 15.7% CBS, ClB $ GameStop, ClA Gannett Gap Harte-Hanks hhgregg* Home Depot International Game Technology Lear Lowe's Macy's O'Reilly Automotive* Six Flags Entertainment Staples Target Valassis Communications Viacom, ClB Consumer Staples — 9.0% Coca-Cola Enterprises CVS Caremark Dr Pepper Snapple Group Energizer Holdings JM Smucker Kimberly-Clark Kroger Reynolds American USANA Health Sciences* Wal-Mart Stores Energy — 6.8% Crestwood Equity Partners (A) HollyFrontier Marathon Petroleum Pengrowth Energy Voc Energy Trust Western Refining Whiting USA Trust II, Financials — 23.1% AllianceBernstein Holding (A) American Financial Group Ameriprise Financial Aspen Insurance Holdings Associated Banc-Corp Comerica Cullen Fifth Third Bancorp Fortress Investment Group, ClA (A) Hanover Insurance Group Huntington Bancshares Legg Mason LPL Financial Holdings MCG Capital Description Shares Fair Value Montpelier Re Holdings $ PartnerRe Platinum Underwriters Holdings Primerica RenaissanceRe Holdings State Street Sumitomo Mitsui Trust Holdings ADR Unum Group Xinyuan Real Estate ADR Health Care — 10.1% AmerisourceBergen, ClA Amgen Becton Dickinson Chemed Eli Lilly HealthSouth Mylan* Omnicare Pfizer Quest Diagnostics Industrials — 12.3% AECOM Technology* Barnes Group Flowserve L-3 Communications Holdings, Cl3 Northrop Grumman Pall PGT* Raytheon Rockwell Collins Southwest Airlines SPX Information Technology — 12.7% Apple CA Computer Sciences CoreLogic* Flextronics International* Lexmark International, ClA Marvell Technology Group Seagate Technology TE Connectivity Texas Instruments Western Digital Xerox Materials — 5.2% Cytec Industries E.I. du Pont de Nemours PetroLogistics PPG Industries Rockwood Holdings Cambria Investment Management Schedule of Investments ● Cambria Shareholder Yield ETF● January 31, 2014 (unaudited) Description Shares Fair Value Telecommunication Services — 4.1% AT&T $ Nippon Telegraph & Telephone ADR USA Mobility Vonage Holdings* Utilities — 0.9% Ameren Total Common Stock (Cost$182,516,706) Total Investments - 99.9% (Cost $182,516,706)† $ Percentages are based on Net Assets of $190,056,446. * Non-income producing security. (A) Security considered to be a Master Limited Partnership. At January 31, 2014, these securities amounted to $5,814,976 or 3.1% of net assets. † At January 31, 2013, the tax basis cost of the Fund's investments was $182,516,706, and the unrealized appreciation and depreciation were $13,027,733 and (5,663,888) respectively. ADR — American Depositary Receipt Cl — Class As of January 31, 2014, all of the Fund’s investments in securities were considered Level 1, in accordance with the authoritative guidance on fair value measurements and disclosure under U.S. GAAP. There have been no transfers between Level 1, Level 2 or Level 3 assets and liabilities. It is the Fund’s policy to recognize transfers into and out of Level 1, Level 2 and Level 3 at the end of the reporting period. For information on the Fund's policy regarding valuation of investments, fair value hierarchy levels, and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. CIM-QH-001-0200 Cambria Investment Management Schedule of Investments ● Cambria Foreign Shareholder Yield ETF● January 31, 2014 (unaudited) Description Shares Fair Value COMMON STOCK — 99.3% Australia — 13.6% ALS $ BC Iron Bradken Cabcharge Australia Cardno GUD Holdings Insurance Australia Group Metcash OZ Minerals Premier Investments Regis Resources Seven Group Holdings Skilled Group SMS Management & Technology UGL Belgium — 2.0% Ageas Belgacom Canada — 17.4% Agrium AuRico Gold Canadian Oil Sands Celestica* Centerra Gold Davis + Henderson Genworth MI Canada IGM Financial Longview Oil Magna International Metro, ClA Rogers Sugar Shoppers Drug Mart Suncor Energy Surge Energy Teck Resources, ClB Transcontinental, ClA Westjet Airlines Denmark — 2.0% FLSmidth Topdanmark* Finland — 1.9% Fortum Ramirent France — 3.9% CNP Assurances Metropole Television SCOR Description Shares Fair Value Total $ Germany — 6.0% E.ON Freenet Hannover Rueck K+S QSC Software Greece — 0.9% OPAP Hong Kong — 1.0% Television Broadcasts Israel — 2.9% Harel Insurance Investments & Financial Services Israel Chemicals Teva Pharmaceutical Industries Italy — 2.1% Cairo Communication Eni Japan — 18.4% Adastria Holdings Autobacs Seven Canon COMSYS Holdings Fujikura Itoham Foods Kinden Kirin Holdings Kurita Water Industries Kyokuto Securities Kyowa Exeo Marusan Securities Ltd. Meisei Industrial Nichirei Sanki Engineering Sankyu Sanshin Electronics Shizuoka Bank Yokohama Rubber Netherlands — 3.0% BinckBank Koninklijke Ahold Royal Dutch Shell, ClA Cambria Investment Management Schedule of Investments ● Cambria Foreign Shareholder Yield ETF● January 31, 2014 (unaudited) Description Shares Fair Value New Zealand — 1.0% SKYCITY Entertainment Group $ Norway — 3.9% Statoil Telenor TGS Nopec Geophysical Yara International Spain — 2.0% Duro Felguera Ence Energia y Celulosa Sweden — 4.9% Dios Fastigheter Duni JM Tele2, ClB TeliaSonera Switzerland — 1.0% Zurich Insurance Group United Kingdom — 11.4% Amlin AstraZeneca BP Cape Carillion Centrica Chesnara De La Rue Homeserve Ladbrokes Tullett Prebon Total Common Stock (Cost$53,681,414) Total Investments - 99.3% (Cost $53,681,414) † $ Percentages are based on Net Assets of $53,164,481. * Non-income producing security. Cl — Class Ltd — Limited As of January 31, 2014, all of the Fund’s investments in securities were considered Level 1, in accordance with the authoritative guidance on fair value measurements and disclosure under U.S. GAAP. There have been no transfers between Level 1, Level 2 or Level 3 assets and liabilities. It is the Fund’s policy to recognize transfers into and out of Level 1, Level 2 and Level 3 at the end of the reporting period. † At January 31, 2014, the tax basis cost of the Fund's investments was $53,681,414, and the unrealized appreciation and depreciation were $774,587 and $(1,687,179) respectively. For information on the Fund's policy regarding valuation of investments, fair value hierarchy levels, and other significant accounting policies, please refer to the Fund’s most recent semi-annual and annual financial statements. CIM-QH-002-0100 Item 2. Controls and Procedures (a) The Registrant’s principal executive and principal financial officers, or persons performing similar functions, have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”) (17 CFR 270.30a-3(c))) are effective, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CRF 240.13a-15(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)) as of a date within 90 days of the filing date of this report. (b) There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3.Exhibits. Certifications pursuant to Rule 30a-2(a) under the 1940 Act are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Cambria ETF Trust /s/ Eric Richardson By: Eric Richardson, President Date: March 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. /s/ Eric Richardson By: Eric Richardson, President Date: March 28, 2014 /s/ Peter Rodriguez By: Peter Rodriguez, Principal Financial Officer Date: March 28, 2014
